EXHIBIT 10-2-2




TEGNA INC.
SUPPLEMENTAL EXECUTIVE MEDICAL PLAN FOR RETIRED EXECUTIVES


Amendment No. 2


Effective December 6, 2016, TEGNA Inc. hereby adopts the following clarifying
amendment, which reflects past and current administrative practice with respect
to the TEGNA Inc. Supplemental Executive Medical Plan for Retired Executives, as
follows:
1.
The “Eligibility” section is deleted in its entirety and replaced with the
following:



ELIGIBILITY
This Plan covers (i) each retired executive who was a participant in the
Supplemental Executive Medical Plan on December 31, 2010, and (ii) each
executive whose employment terminates after December 31, 2010 and who was a
participant in the Supplemental Executive Medical Plan immediately prior to his
termination of employment, provided that on the date of such termination the
executive had attained at least age 55 and had completed at least five years of
service. The Plan also covers eligible dependents of a deceased eligible former
executive who died while a participant in the Supplemental Executive Medical
Plan or this Plan. Any former executive who becomes eligible after the effective
date of the Plan will be eligible with respect to any covered medical expenses
incurred by such executive or eligible dependents on or after the date of
eligibility under the Plan. A former executive’s eligible dependents will
include parents and parents-in-law if they are legal dependents under the
Internal Revenue Code, as well as those individuals who would qualify as
eligible dependents under the Company’s medical plans. Only those eligible
dependents who were covered by the Supplemental Executive Medical Plan on
December 31, 2010, or who were covered by the Supplemental Executive Medical
Plan immediately prior to the executive’s termination of employment that
occurred after December 31, 2010, are eligible to participate, and no new
dependents may be enrolled after those respective dates. Eligibility will
continue for the eligible dependents of a deceased eligible former executive.





--------------------------------------------------------------------------------




Retired executives and their eligible dependents must be enrolled in other
primary medical coverage that constitutes Minimum Essential Coverage under the
Affordable Care Act (“Other Primary Medical Coverage”) in order to participate.
Where the Other Primary Medical Coverage is Medicare, the individual must be
enrolled in Medicare Parts A, B, and D (or an equivalent Medicare plan, such as
a Medicare Advantage plan with prescription drug coverage).
This Plan does not cover any retired executive or their eligible dependents if
that retired executive is a “SpinCo Group Employee” or “Former SpinCo Group
Employee” as defined under the Employee Matters Agreement.
IN WITNESS WHEREOF, TEGNA Inc. has caused this Amendment to be executed by its
duly authorized officer as of December ___, 2016.


Dated:______________________        TEGNA INC.


By: ____________________________________
Name:     
Title:     




#100684


